                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 1 of 10



                                      1   ANDREW D. CASTRICONE (SBN: 154607)
                                          acastricone@grsm.com
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      3   San Francisco, CA 94111
                                          Telephone:     (415) 986-5900
                                      4   Facsimile:     (415) 262-3726

                                      5   Attorneys for Defendant/Respondent
                                          MARKMONITOR, INC.
                                      6

                                      7

                                      8                                UNITED STATES DISTRICT COURT

                                      9             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12    COX COMMUNICATIONS, INC. and                    )   CASE NO. CV 19 80 050MISC-SK
                                           COXCOM, LLC                                     )
    275 Battery Street, Suite 2000




                                     13                                                    )   OPPOSITION TO MOTION TO
      San Francisco, CA 94111




                                                                  Plaintiffs/Movants,      )   COMPEL COMPLIANCE WITH
                                     14                                                    )   SUBPOENA DUCES TECUM
                                                    vs.                                    )
                                     15                                                    )
                                           MARKMONITOR, INC.,                              )   U.S. Magistrate Judge Sallie Kim
                                     16                                                    )
                                                                 Defendant/Respondent.     )
                                     17

                                     18             Defendant and Respondent MarkMonitor, Inc. (“MarkMonitor”) respectfully submits
                                     19    the following Memorandum of Points and Authorities in Opposition to Plaintiffs and Movants
                                     20    Cox Communications, Inc. and CoxCom, LLC’s (collectively “Cox”) Motion to Compel
                                     21    Compliance with Subpoena Duces Tecum (Dkt. No.1).
                                     22        I.     INTRODUCTION/SUMMARY OF ISSUES AND ARGUMENT
                                     23             Cox’ motion improperly seeks disclosure of a non-party’s (MarkMonitor) confidential
                                     24    and proprietary trade secret technology and source code without meeting its burden. Despite
                                     25    its volume of “supporting” paper, the motion is replete with red herrings and an absence of any
                                     26    legitimate basis or prima facie evidence to warrant intrusion into MarkMonitor’s system.
                                     27             The subpoena at issue was served in connection with an “underlying” case, entitled
                                     28    Sony Music Entertainment, et al. v. Cox Communications, Inc., et al., USDC ED Virginia,
                                                                                      Page 1
                                          OPPOSITION TO MOTION TO COMPEL                                      CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 2 of 10



                                      1   Case No 1:18-cv-00950-LO-JFA (“the Sony-Cox case”), where MarkMonitor was retained by

                                      2   plaintiff record labels and music publishers (collectively “The Sony Plaintiffs”) to detect,

                                      3   report, and facilitate notification for infringement in the form of unauthorized downloads of

                                      4   songs on peer-to-peer file sharing sites. See Declaration of Sam Bahun, (“Bahun Dec.”) ¶6.

                                      5   In general, the Sony Plaintiffs allege Cox, as one of the largest Internet Service Providers in

                                      6   the country, knowingly contributed and are therefore liable for their subscribers’ infringement

                                      7   of what Cox enumerates as 10,729 of plaintiffs’ copyrighted music works via unauthorized

                                      8   downloads through BitTorrent or other P2P sites. Ibid.

                                      9          The Sony Plaintiffs have or are in the process of producing voluminous MarkMonitor
                                     10   documents to Cox. In response to the subpoena, MarkMonitor has likewise agreed to a
                                     11   voluminous production of all non-privileged documents that are responsive to all but two
Gordon Rees Scully Mansukhani, LLP




                                     12   categories. See Bahun Dec., ¶¶8-11. Those documents have been made available to counsel,
    275 Battery Street, Suite 2000




                                     13   and will be processed following the briefing of this opposition. Ibid. As such, the timeline for
      San Francisco, CA 94111




                                     14   production of documents in response to items not in dispute should be moot.
                                     15          The sole basis for the motion to compel production of the two categories in dispute,
                                     16   falls squarely on the shoulders of Cox’ expert, Nick Feamster, who opines in a speculative
                                     17   vacuum (without having, or at least not mentioning that he has, reviewed any of
                                     18   MarkMonitor’s production(s), spoke with anyone with knowledge, reviewed deposition
                                     19   testimony, etc.) that the only way he can “review and analyze the functionality of
                                     20   MarkMonitor’s system at each relevant point in time is to access the actual system and the
                                     21   source code, which is version controlled and time stamped.” See Declaration of Dr. Nick
                                     22   Feamster (Dkt.No.2) (“Feamster Dec.”), ¶7. He further speculates that “[t]he technical
                                     23   documentation is likely not only to be an imprecise description of the functioning of the
                                     24   software, but there is a significant possibility that, given the evolving nature of software, it
                                     25   may not accurately or precisely reflect the functioning of the software during the period
                                     26   relevant to the case.” [Emphasis added.] Ibid. Dr. Feamster further adds that opening expert
                                     27   reports in the Sony-Cox case are due April 10, 2019, but he fails to address whether he is
                                     28   expected to provide a report by that time, or, as expected, “a responsive report” to the Sony
                                                                                        Page 2
                                          OPPOSITION TO MOTION TO COMPEL                                        CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 3 of 10



                                      1   plaintiffs’ expert, which is not due until May 8, 2019. See Declaration of Andrew Castricone

                                      2   (“Castricone Decl.”), Ex. “P.” The evidence, however, shows the assessment can be made

                                      3   without source code as it has been done by others. See Id., Ex. “K;” Bahun Dec., ¶¶15-18.

                                      4          Cox further suggests that the Sony-Cox case is essentially a cookie cutter matter, and
                                      5   that discovery that was authorized against a small scale competitor of MarkMonitor
                                      6   (RightsCorp, Inc.) in a different lawsuit, BMG Rights Mgt. (US) LLC v. Cox Communications,
                                      7   Inc., USDC ED VA Case No. 1:14-cv-01611 (“the BMG litigation”), with different facts and
                                      8   circumstances, somehow overrides MarkMonitor rights, or that any demonstrated need for the
                                      9   production of similar information in the BMG litigation is applicable here. See Bahun Dec. ¶7.
                                     10          In addition to MarkMonitor’s substantive challenge, Cox asserts counsel’s excusable
                                     11   neglect in calendaring the deadline to respond to the subpoena by an three court days, with an
Gordon Rees Scully Mansukhani, LLP




                                     12   interim request for an agreed upon deadline to serve a written response (due to various
    275 Battery Street, Suite 2000




                                     13   conflicts and counsel’s preparation for a binding arbitration), constitutes a waiver of
      San Francisco, CA 94111




                                     14   MarkMonitor’s objections on the grounds of timeliness. See, generally, Castricone Decl.
                                     15   However, other than misrepresentations of what Cox’ counsel may have thought was
                                     16   communicated in a telephone call on February 4 (over a week after MarkMonitor’s counsel’s
                                     17   made its request) interim emails, and another week of emails fail to document that stance.
                                     18   Ibid. Moreover, after the issue was first raised in writing on February 11, Cox dropped any
                                     19   reference again until the filing of the motion – lulling MarkMonitor and its counsel into a false
                                     20   sense of security and willingness to meet and confer in good faith and cooperate with
                                     21   compliance under the subpoena (and scheduling on the motion) – for all but the two categories
                                     22   in dispute. Ibid. When MarkMonitor’s counsel saw untimeliness was reasserted in the
                                     23   motion, he tried, albeit unsuccessfully, to seek a retraction and avoid the necessity of a lengthy
                                     24   declaration to provide accurate facts, demonstrate excusable neglect, and seek relief for
                                     25   MarkMonitor under Federal Rules of Procedure (“FRCP”) 6(b)(1)(B) and 60.
                                     26          Even if the Court finds the document requests/inspection demands are proper,
                                     27   compliance would be a monumental task, an attempt at compliance (even if feasible) would be
                                     28   unduly burdensome, time consuming, and expensive, and Cox does not appear to be offering
                                                                                  Page 3
                                          OPPOSITION TO MOTION TO COMPEL                                      CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 4 of 10



                                      1   to address any fees and costs. See Bahun Dec., ¶¶19-20.

                                      2       II.     STATEMENT OF ADDITIONAL RELEVANT FACTS/PROCEDURE
                                      3               A. The MarkMonitor System
                                      4             MarkMonitor is widely recognized as the global leader in enterprise brand protection,
                                      5   including various aspects of intellectual property infringement. See Bahun Dec. ¶2. Over half
                                      6   of the Fortune 100, 1,300+ customers in over 50 countries and industry leaders in various
                                      7   industries trust MarkMonitor and rely on its technology, expertise, and industry relationships
                                      8   every day to help them protect their brands online. Ibid. MarkMonitor provides an influential
                                      9   voice that represents its customers’ needs in these industries and advocates on their behalf.
                                     10   Ibid. MarkMonitor takes great pride in the fact that its competitors cannot match its level of
                                     11   advanced technology, expertise, extensive industry relationships, and strong network of
Gordon Rees Scully Mansukhani, LLP




                                     12   strategic allies and partners, and, as such, takes great measures to protect its trade secrets and
    275 Battery Street, Suite 2000




                                     13   proprietary information – not only to maintain its competitive edge, but also to prevent the
      San Francisco, CA 94111




                                     14   technology from being misappropriated for unlawful means. Ibid.
                                     15             MarkMonitor experts are connected to an unparalleled ecosystem of partnerships and
                                     16   relationships with search engines, social media networks, online marketplaces, industry
                                     17   advocacy groups, registries and law enforcement agencies. See Bahun Dec. ¶3. MarkMonitor
                                     18   is unaware of any circumstances where the accuracy of infringement detection and notification
                                     19   have been questioned where the veracity and reliability of MarkMonitor’s system could not be
                                     20   assessed without the production of the system or source code. Ibid.
                                     21             In the entertainment industry, MarkMonitor provides its customers with antipiracy
                                     22   solutions through detection, verification, enforcement and remediation, and analytics. See
                                     23   Bahun Dec. ¶5. MarkMonitor’s proprietary automated technology provides access to a secure
                                     24   web based portal, with powerful online monitoring and comprehensive case management
                                     25   capabilities to gather data on how, where and when content is being used over a wide variety
                                     26   of channels. Ibid. The data is then turned into actionable intelligence to assist MarkMonitor’s
                                     27   customers in enforcing their brands and intellectual property and controlling their anti-piracy
                                     28   program, by identifying and tracking piracy trends, and detecting the use and distribution of
                                                                                      Page 4
                                          OPPOSITION TO MOTION TO COMPEL                                        CASE NO. CV 19 80 050MISC SK
                                              Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 5 of 10



                                      1   copyrighted material and related infringement, including illegal downloading and unauthorized

                                      2   streaming. Ibid. As a corollary to detection, MarkMonitor’s proprietary technology employs

                                      3   multiple levels of verification to confirm accuracy of all detected infringement, including

                                      4   automated digital fingerprint technology for fast and accurate large scale verification and

                                      5   manual review of questionable files. Ibid. MarkMonitor then works with its customers

                                      6   regarding enforcement, notification, and remediation. Ibid.

                                      7              As part of MarkMonitor’s work in the Sony-Cox case, it was identified as a witness

                                      8   regarding “observation of infringements by Cox subscribers, infringement of Plaintiffs’

                                      9   copyrighted works by Cox subscribers; notice of copyright infringement sent to Cox.” See
                                     10   Bahun Dec. ¶7. As a result, while Cox has not subpoenaed MarkMonitor for deposition, it has

                                     11   requested MarkMonitor documents, and, per this motion, the system and source code. In
Gordon Rees Scully Mansukhani, LLP




                                     12   meeting and conferring, the parties have addressed most of the requests for documents set
    275 Battery Street, Suite 2000




                                     13   forth in the subpoena, except for Request Nos. 12 and 131:
      San Francisco, CA 94111




                                     14              Subpoena Request No. 12:

                                     15              One copy of each version of Your System that was in use during Plaintiffs’ Claim Period,

                                     16   including all versions of the source code for each, that was used to monitor and/or detect copyright

                                     17   infringement, generate copyright infringement notices, or send copyright infringement notices.

                                     18              Subpoena Request No. 13:

                                     19              All Documents concerning the revision history of Your System and the associated source code.

                                     20                 B. The Subpoena and Meet and Confer

                                     21                 1. Procedural Issues

                                     22              The subpoena was apparently served by consent on January 9, 2019. Counsel for

                                     23   MarkMonitor received the subpoena (without an indication of the date and manner of service –

                                     24   only the date of consent) on January 11 and cleared conflicts on January 15. Castricone Dec.,

                                     25   ¶2. MarkMonitor’s counsel considered service to have been by email on January 9, but

                                     26   mistakenly included an additional three calendar days to the deadline as a result of excusable
                                     27   neglect in looking at the older applicable rules. Id., ¶¶2-4. On Sunday January 27, 2019, less

                                     28   1
                                              The objections are set forth in Castricone Dec., Ex. “L.”
                                                                                                  Page 5
                                          OPPOSITION TO MOTION TO COMPEL                                            CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 6 of 10



                                      1   than three court days after Cox’ deadline (January 23), but prior to MarkMonitor’s believed

                                      2   deadline (January 28), MarkMonitor counsel sought an agreed upon deadline to provide

                                      3   responses. Id., ¶5. Between January 27 and February 11, 2019, Cox’ counsel never raised any

                                      4   issue on timeliness. Id., ¶¶5-14. After a short debate on that date, the parties’ moved forward

                                      5   with addressing the merits with no further indication that Cox was persisting in making an

                                      6   argument regarding timeliness. Id., ¶¶14-22. It was not until after the motion was filed that

                                      7   MarkMonitor was made aware Cox was still taking that position. Id., ¶23. Its efforts to elicit

                                      8   a withdrawal of that challenge was unsuccessful, requiring an attorney declaration of

                                      9   excusable neglect (and a separate motion for relief if necessary). Ibid.
                                     10             2. Substantive Issues

                                     11          In addition to a number of emails, counsel met and conferred by telephone on February
Gordon Rees Scully Mansukhani, LLP




                                     12   4 and 13. See Castricone Dec., ¶¶11, 17. On the latter date, as anticipated in the earlier call,
    275 Battery Street, Suite 2000




                                     13   MarkMonitor advised Cox it would produce all non-privileged and responsive documents
      San Francisco, CA 94111




                                     14   other than its system and source code. Ibid. MarkMonitor has provided all responsive

                                     15   documents to the Sony Plaintiffs’ and its counsel for production to Cox. See Bahun Dec., ¶8.

                                     16         III.    ARGUMENT

                                     17             A. MarkMonitor Should Not Be Penalized for Counsel’s Excusable Neglect

                                     18          Pursuant to FRCP 6(b)(1)(B) and 60, there is good cause to excuse any untimely

                                     19   objection because of counsel’s excusable neglect in adding three extra days to the deadline,
                                     20   and relying on Cox’ seeming cooperation with the acceptance of service of written objections

                                     21   and responses. Even simple inadvertence can be “excusable neglect” to warrant an

                                     22   enlargement of time to complete an act. The Court must evaluate “(1) the danger of prejudice

                                     23   to the nonmoving party; (2) the length of delay; (3) the reason for the delay, including whether

                                     24   it was within the reasonable control of the movant; and (4) whether the moving party's conduct

                                     25   was in good faith. See Harvest v. Castro (9th Cir. 2008) 531 F.3d 737, 746.

                                     26          All of these factors are well established by the Castricone Declaration. Here, while
                                     27   MarkMonitor’s counsel is prepared to file a separate motion to protect its client, such

                                     28   measures should be unnecessary. Any delay was minimal, and Cox was not prejudiced. Cox
                                                                                   Page 6
                                          OPPOSITION TO MOTION TO COMPEL                                      CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 7 of 10



                                      1   did not raise the issue in a multitude of meet and confer discussions with MarkMonitor’s

                                      2   counsel – and in response to an express request to set an agreed upon deadline due to a conflict

                                      3   with counsel. The miscalendaring and delay, if any truly existed, were the result of a simple

                                      4   mistake in looking at an outdated rule. Moreover, there is agreed upon compliance with the

                                      5   bulk of the issue, and the only item in dispute is MarkMonitor’s system and source code.

                                      6             B. MarkMonitor’s Objections are Valid

                                      7          Source code is widely recognized as qualifying for trade secret protection. A leading

                                      8   treatise on trade secrets states, “Probably the single most important ‘product’ (or, depending

                                      9   on one’s views, ‘methods and techniques’) eligible for trade secret protection is computer
                                     10   software.” 1 Milgrim on Trade Secrets § 1.09[5][b] (2018). Source code is an integral part of

                                     11   computer software. See e.g Sega Enters. v. Accolade, Inc. (9th Cir.1992) 977 F.2d 1510,
Gordon Rees Scully Mansukhani, LLP




                                     12   1515. Courts generally recognize that trade secrets include source code a trade secret. See e.g.
    275 Battery Street, Suite 2000




                                     13   Cisco Sys., Inc. v. Huawei Techs., Co. (ED Tex.2003) 266 F.Supp.2d 551, 555.
      San Francisco, CA 94111




                                     14          As set forth in Mr. Bahun’s declaration, MarkMonitor has taken measured steps to

                                     15   ensure confidentiality and the sanctity of its system and source codes through patents; and

                                     16   internal and external practices and procedures to prevent misappropriation. If compromised,

                                     17   the information could allow competitors to unfairly compete with MarkMonitor or enable use

                                     18   of the trade secrets and proprietary information for illegal or unlawful purposes.

                                     19          Requests 12 and 13 seek to elicit trade secret and other confidential information, the
                                     20   actual or potential harm and damages that may and/or would likely result from the production

                                     21   or inspection of such information from this nonparty is irreparable and not adequately

                                     22   addressed or safeguarded by the protective order presently in place in this matter.

                                     23             C. Indicia of Functionality and Reliability is Readily Available Through
                                                       Alternate Reliable Sources
                                     24

                                     25          It has long been held that Cox cannot obtain the production of a trade secret such at

                                     26   MarkMonitor’s source code absent a showing of relevance and necessity, which is lacking
                                     27   here. “A trade secret must and should be disclosed where upon a proper showing it is made to

                                     28   appear that such disclosure is relevant and necessary to the proper presentation of a plaintiff's
                                                                                       Page 7
                                          OPPOSITION TO MOTION TO COMPEL                                       CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 8 of 10



                                      1   or defendant's case. The delicate problem is to secure the right of one litigant to get relevant

                                      2   and necessary evidence and to protect the other litigant from disclosing secrets which are not

                                      3   relevant and necessary.” See Hartley Pen Co. v. United States Dist. Court for the Southern

                                      4   Dist. of California (9th Cir. 1961) 287 F.2d 324, 328. As such, the burden falls on the

                                      5   subpoenaing party to demonstrate the need for the information. Id. at p. 331.

                                      6          Despite such authority, Cox argues in conclusory fashion that it is critical for it to

                                      7   analyze the MarkMonitor system and documents regarding the revision history and related

                                      8   source code to determine whether MarkMonitor’s system accurately detected instances of

                                      9   infringement on peer-to-peer file sharing sites. This is not true. Without much explanation,
                                     10   Cox makes broad sweeping arguments that compelling a non-party’s production of source

                                     11   code upon finding that the detailed information contained in the source code is relevant, “not

                                          duplicative or obtainable through other sources” and does not pose an undue burden (see
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13   infra). Further, Cox argues the information sought is “highly relevant and not obtainable by
      San Francisco, CA 94111




                                     14   Cox from other parties.” Also, Cox argues that discovery of confidential information, subject

                                     15   to a protective order, is “virtually always ordered” “once the moving party has established

                                     16   relevance and necessity.” However, Cox has only addressed relevancy, not necessity.

                                     17          Given the functionality and reliability analysis of the Harbor Lab and Stroz Friedberg

                                     18   reports, MarkMonitor respectfully submits access to the system, revision history and source

                                     19   code is not necessary in light of other less-intrusive means of evaluating efficacy and
                                     20   reliability. Contrary to Cox’ expert’s opinion as to what documents might not show,

                                     21   MarkMonitor “should not be made to place this vital asset in hazard merely to allay

                                     22   speculation.” See Viacom Int’l Inc v. YouTube Inc (2008) 253 F.R.D. 256, 260. Moreover,

                                     23   Cox’ fallback position that the protective order in and of itself safeguards MarkMonitor is

                                     24   unavailing, as Cox must first make a preliminary showing justifying disclosure. Ibid.

                                     25          As clearly demonstrated by the Declaration of Sam Bahun, the Harbor Lab and Stroz

                                     26   Friedberg reports (already within Cox’ possession) relate to functionality and reliability of the
                                     27   MarkMonitor system for the applicable time period. The reports of Harbor Lab and Stroz

                                     28   Friedberg conclude that an in depth analysis of the system in terms of efficacy and reliability
                                                                                      Page 8
                                          OPPOSITION TO MOTION TO COMPEL                                       CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 9 of 10



                                      1   are possible without resorting to the review of the source codes. Further, the reports of

                                      2   Harbor Lab and Stroz Friedberg conclude the system works/worked as it should with no false

                                      3   positives. Thus, the documentation in Cox’ possession, as well as what MarkMonitor has

                                      4   agreed to produce, and that the Sony Plaintiffs have already produced or are producing, as well

                                      5   as Cox’ subpoenas to Stroz Friedberg and Harbor Labs, which Cox’ claims is in process,

                                      6   should be sufficient to address Cox’ concerns. There is simply no reason why Cox cannot

                                      7   make a similar assessment based on other information provided, and via less intrusive means.

                                      8             D. Providing Access to Source Code is Overly Burdensome
                                      9          Cox claims MarkMonitor did not articulate that its historical systems are not
                                     10   maintained and accessible or that access is burdensome. It has not yet had a chance to do so,
                                     11   and it was not asked. Per the Bahun Declaration, the feasibility of recreating the system in
Gordon Rees Scully Mansukhani, LLP




                                     12   place at the relevant time would be an enormous obstacle and expense, and there is no
    275 Battery Street, Suite 2000




                                     13   guarantee that a mock environment would function as it did during the applicable time period.
      San Francisco, CA 94111




                                     14          Balanced against the availability of indicia of functionality and reliability through
                                     15   alternative sources, the creation of a mock of the system is unduly burdensome to Non-party
                                     16   MarkMonitor in terms of resources, time and expense.
                                     17             E. The BMG Litigation Is Irrelevant
                                     18          Cox’ reliance on a holding from the BMG matter related to a motion to compel source
                                     19   codes as a general rule is misplaced. “The Sony plaintiffs have repeatedly asserted similarities
                                     20   between the BMG and Sony litigations.” While Cox notes “the overlap between BMG v. Cox
                                     21   and this case is substantial, and “the defendants are the same, the misconduct is the same, the
                                     22   time period is the same, and the theories of liabilities are the same,” it is of no consequence.
                                     23          Here, RightsCorp is not involved, and there is alternative data available to the parties to
                                     24   analyze the functionality and reliability of MarkMonitor system. No such alternatives were
                                     25   available in BMG case.
                                     26
                                     27

                                     28
                                                                                        Page 9
                                          OPPOSITION TO MOTION TO COMPEL                                       CASE NO. CV 19 80 050MISC SK
                                           Case 3:19-mc-80050-SK Document 12 Filed 03/04/19 Page 10 of 10



                                      1      IV.         CONCLUSION

                                      2            In sum, MarkMonitor has raised timely and valid concerns over the intent to compel
                                      3   production of its system and source code, which highly guarded trade secrets and proprietary
                                      4   information. Cox has not, as it is required to do, demonstrated the requisite relevance and
                                      5   necessity of the information, that other information cannot be obtained through less intrusive
                                      6   means, or that compliance with the subpoena on these two requests is practical or feasible.
                                      7            For the foregoing reasons, it is respectfully requested that the instant motion be denied.
                                      8   Dated: March 4, 2019                          GORDON REES SCULLY MANSUKHANI, LLP
                                      9
                                     10                                                 By:
                                                                                               Andrew D. Castricone
                                     11                                                 Attorneys for Defendant/Respondent
                                                                                        MARKMONITOR, INC.
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                        Page 10
                                          OPPOSITION TO MOTION TO COMPEL                                       CASE NO. CV 19 80 050MISC SK
